Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 1 of 7 Page ID #:43



   1   S. Calvin Myung, Esq. (SBN 216853)
       LAW OFFICES OF S. CALVIN MYUNG
   2   3700 Wilshire Boulevard, Suite 500
       Los Angeles, California 90010
   3   Telephone (213) 382-3600
       Email: scalvinmyunglaw@gmail.com
   4
       Attorneys for Defendant,
   5   747 GREEN STREET, LLC,
       a California limited liability company
   6
   7                         UNITED STATES DISTRICT COURT
   8                        CENTRAL DISTRICT OF CALIFORNIA
   9
       DARRYL EVERSOLE,                       )         Case No. 2:20-cv-11700-JFW (KSx)
 10                                           )
                               Plaintiff,     )         DEFENDANT’S ANSWER TO
 11                                           )         COMPLAINT
                   vs.                        )
 12                                           )
       747 GREEN STREET, LLC, a California )
 13    Limited Liability Company; and DOES 1- )
       10,                                    )
 14                                           )
                                              )
 15                            Defendants.    )
                                              )
 16                                           )
       __________________________________ )
 17
 18
 19          Defendant, 747 GREEN STREET, LLC, answers the Complaint as follows:
 20          1.       Defendant lacks knowledge or information sufficient to form a belief as
 21    to the truth of the allegations contained in paragraph 1, and on that basis denies such
 22    allegations.
 23          2.       Defendant admits the allegations contained in paragraph 2.
 24          3.       Defendant admits the allegations contained in paragraph 3.
 25          4.       Defendant lacks knowledge or information sufficient to form a belief as
 26    to the truth of the allegations contained in paragraph 4, and on that basis denies such
 27    allegations.
 28          5.       Defendant lacks knowledge or information sufficient to form a belief as


       21FEB11ANSWER.pc1                         -1-                 ANSW ER TO COM PLAINT
Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 2 of 7 Page ID #:44



   1   to the truth of the allegations contained in paragraph 5, and on that basis denies such
   2   allegations.
   3         6.       Defendant denies that this Court should exercise supplemental
   4   jurisdiction over Plaintiff’s state law claim.
   5         7.       Defendant lacks knowledge or information sufficient to form a belief as
   6   to the truth of the allegations contained in paragraph 7, and on that basis denies such
   7   allegations.
   8         8.       Defendant denies the allegations contained in paragraph 8.
   9         9.       Defendant admits the allegations contained in paragraph 9.
 10          10.      Defendant denies the allegations contained in paragraph 10.
 11          11.      Defendant denies the allegations contained in paragraph 11.
 12          12.      Defendant denies the allegations contained in paragraph 12.
 13          13.      Defendant lacks knowledge or information sufficient to form a belief as
 14    to the truth of the allegations contained in paragraph 13, and on that basis denies such
 15    allegations.
 16          14.      Defendant denies the allegations contained in paragraph 14.
 17          15.      Defendant denies the allegations contained in paragraph 15.
 18          16.      Defendant denies the allegations contained in paragraph 16.
 19          17.      Defendant denies the allegations contained in paragraph 17.
 20          18.      Defendant denies the allegations contained in paragraph 18.
 21          19.      Defendant lacks knowledge or information sufficient to form a belief as
 22    to the truth of the allegations contained in paragraph 19, and on that basis denies such
 23    allegations.
 24          20.      Defendant denies the allegations contained in paragraph 20.
 25          21.      Defendant denies the allegations contained in paragraph 21.
 26          22.      In response to paragraph 22, Defendant refers to and incorporates herein
 27    by reference the responses to paragraph 1 through 21 above.
 28          23.      Defendant lacks knowledge or information sufficient to form a belief as


       21FEB11ANSWER.pc1                         -2-                  ANSW ER TO COM PLAINT
Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 3 of 7 Page ID #:45



   1   to the truth of the allegations contained in paragraph 23, and on that basis denies such
   2   allegations.
   3         24.      Defendant lacks knowledge or information sufficient to form a belief as
   4   to the truth of the allegations contained in paragraph 24, and on that basis denies such
   5   allegations.
   6         25.      Defendant lacks knowledge or information sufficient to form a belief as
   7   to the truth of the allegations contained in paragraph 25 and on that basis denies such
   8   allegations.
   9         26.      Defendant lacks knowledge or information sufficient to form a belief as
 10    to the truth of the allegations contained in paragraph 26, and on that basis denies such
 11    allegations.
 12          27.      Defendant lacks knowledge or information sufficient to form a belief as
 13    to the truth of the allegations contained in paragraph 27, and on that basis denies such
 14    allegations.
 15          28.      In response to paragraph 28, Defendant refers to and incorporates herein
 16    by reference the responses to paragraph 1 through 27 above. Further, Defendant
 17    denies that this Court should exercise supplemental jurisdiction over Plaintiff’s state
 18    law claim.
 19          29.      Defendant lacks knowledge or information sufficient to form a belief as
 20    to the truth of the allegations contained in paragraph 29, and on that basis denies such
 21    allegations. Further, Defendant denies that this Court should exercise supplemental
 22    jurisdiction over Plaintiff’s state law claim.
 23          30.      Defendant denies the allegations contained in paragraph 30. Further,
 24    Defendant denies that this Court should exercise supplemental jurisdiction over
 25    Plaintiff’s state law claim.
 26          31.      Defendant denies the allegations contained in paragraph 31. Further,
 27    Defendant denies that this Court should exercise supplemental jurisdiction over
 28    Plaintiff’s state law claim.


       21FEB11ANSWER.pc1                         -3-                  ANSW ER TO COM PLAINT
Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 4 of 7 Page ID #:46



   1         32.    Defendant denies the allegations contained in paragraph 32. Further,
   2   Defendant denies that this Court should exercise supplemental jurisdiction over
   3   Plaintiff’s state law claim.
   4                           FIRST AFFIRMATIVE DEFENSE
   5         33.    As a first affirmative defense, Defendant alleges that the Complaint fails
   6   to state a claim for which relief can be granted.
   7                         SECOND AFFIRMATIVE DEFENSE
   8         34.    As a second affirmative defense, Defendant alleges that Plaintiff does
   9   not have standing.
 10                           THIRD AFFIRMATIVE DEFENSE
 11          35.    As a third affirmative defense, Defendant alleges that Plaintiff has
 12    suffered no damages and/or has failed to mitigate his/her damages, if any.
 13                          FOURTH AFFIRMATIVE DEFENSE
 14          36.    As a fourth affirmative defense, Defendant alleges that at all times,
 15    Defendant acted in a commercially reasonable and lawful manner.
 16                            FIFTH AFFIRMATIVE DEFENSE
 17          37.    As a fifth affirmative defense, Defendant alleges that it fully performed
 18    and discharges its duties and obligations, if any, to Plaintiff.
 19                           SIXTH AFFIRMATIVE DEFENSE
 20          38.    As a sixth affirmative defense, Defendant alleges that Plaintiff’s
 21    Complaint is barred by the doctrine of waiver.
 22                         SEVENTH AFFIRMATIVE DEFENSE
 23          39.    As a seventh affirmative defense, Defendant alleges that Plaintiff’s
 24    Complaint is barred by the doctrine of laches.
 25                          EIGHTH AFFIRMATIVE DEFENSE
 26          40.    As an eighth affirmative defense, Defendant alleges that Plaintiff’s
 27    claims are barred, in whole or in part, by lack of privity.
 28    ///


       21FEB11ANSWER.pc1                         -4-                  ANSW ER TO COM PLAINT
Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 5 of 7 Page ID #:47



   1                          NINTH AFFIRMATIVE DEFENSE
   2         41.    As a ninth affirmative defense, Defendant alleges that Plaintiff would be
   3   unjustly enriched if allowed to recover on this Complaint.
   4                          TENTH AFFIRMATIVE DEFENSE
   5         42.    As a tenth affirmative defense, Defendant alleges that Plaintiff’s
   6   Complaint is barred by the applicable statute of limitations.
   7                        ELEVENTH AFFIRMATIVE DEFENSE
   8         43.    As an eleventh affirmative defense, Defendant alleges that the alleged
   9   acts of Defendant were performed in the exercise of good faith, with good cause, were
 10    based upon legitimate facts, and were reasonable and justified under the
 11    circumstances.
 12                         TWELFTH AFFIRMATIVE DEFENSE
 13          44.    As a twelfth affirmative defense, Defendant alleges that the business is
 14    in compliance under California’s Unruh Civil Rights Act and the American
 15    Disabilities Act.
 16                        THIRTEENTH AFFIRMATIVE DEFENSE
 17          45.    As a thirteenth affirmative defense, Defendant alleges that the alleged
 18    damages sustained by Plaintiff, if any, are the proximate result of the acts and/or
 19    omissions of parties over which Defendant exercised no control.
 20                        FOURTEENTH AFFIRMATIVE DEFENSE
 21          46.    As a fourteenth affirmative defense, this Court lacks supplemental
 22    jurisdiction over Plaintiff’s state law claim.
 23                        FIFTEENTH AFFIRMATIVE DEFENSE
 24          47.    As a fifteenth affirmative defense, Plaintiff is not entitled to monetary
 25    damages.
 26                        SIXTEENTH AFFIRMATIVE DEFENSE
 27          48.    As a sixteenth affirmative defense, Defendant alleges that Plaintiff failed
 28    to comply with the notice requirements under Civil Code Section 55.54.


       21FEB11ANSWER.pc1                         -5-                   ANSW ER TO COM PLAINT
Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 6 of 7 Page ID #:48



   1                       SEVENTEENTH AFFIRMATIVE DEFENSE
   2          49.   As a seventeenth affirmative defense, Plaintiff’s claims are moot.
   3                       EIGHTEENTH AFFIRMATIVE DEFENSE
   4          50.   As an eighteenth affirmative defense, Plaintiff’s claims are barred
   5   because the claimed violations are “de minimis,” and non-actionable because they do
   6   not materially impair Plaintiff’s use of an area for an intended purpose.
   7                       NINETEENTH AFFIRMATIVE DEFENSE
   8          51.   As a nineteenth affirmative defense, Plaintiff’s claims are barred because
   9   the subject property has provided “equivalent facilitation” in the form of alternative
 10    designs that provide substantially equivalent or greater access to and usability of the
 11    facility.
 12                          TWENTIETH AFFIRMATIVE DEFENSE
 13           52.   As a twentieth affirmative defense, Defendant was willing to
 14    accommodate Plaintiff.
 15                     TWENTY-FIRST AFFIRMATIVE DEFENSE
 16           53.   As a twenty-first affirmative defense, Defendant was able to provide
 17    services for Plaintiff, via an alternative method.
 18                   TWENTY-SECOND AFFIRMATIVE DEFENSE
 19           54.   As a twenty-second affirmative defense, Defendant has made good faith
 20    efforts to comply with the ADA and the Unruh Act, including providing appropriate
 21    alternative access.
 22                     TWENTY-THIRD AFFIRMATIVE DEFENSE
 23           55.   As a twenty-third affirmative defense, Defendant alleges that it presently
 24    has insufficient knowledge or information upon which to form a belief it may have
 25    additional, yet unstated, affirmative defense. Defendant reserves the right to asset
 26    additional affirmative defenses in the event discovery indicates that additional
 27    affirmative defenses are appropriate.
 28           WHEREFORE, Defendant prays for judgment as follows:


       21FEB11ANSWER.pc1                        -6-                  ANSW ER TO COM PLAINT
Case 2:20-cv-11700-JFW-KS Document 10 Filed 02/11/21 Page 7 of 7 Page ID #:49



   1         a.    That Plaintiff take nothing by his/her Complaint;
   2         b.    For reasonable attorney’s fees and costs of suit incurred herein; and
   3         c.    For such other and further relief as the Court may deem just and proper.
   4
   5
       Dated: February 11, 2021              LAW OFFICES OF S. CALVIN MYUNG
   6
   7                                         By: /s/ S. Calvin Myung
                                                S. CALVIN MYUNG
   8                                            Attorney for Defendant
                                                747 GREEN STREET, LLC
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



       21FEB11ANSWER.pc1                      -7-                 ANSW ER TO COM PLAINT
